



Exhibit 10.66














ANDEAVOR EXECUTIVE SECURITY PLAN
AMENDED AND RESTATED EFFECTIVE AUGUST 1, 2017
 







--------------------------------------------------------------------------------






ANDEAVOR EXECUTIVE SECURITY PLAN
PREAMBLE
The principal objective of this Executive Security Plan (the "Plan") is to
ensure the payment of a competitive level of retirement income in order to
attract, retain and motivate selected executives. The Plan is designed to
provide a benefit which, when added to other retirement income of the executive,
will meet the objective described above. This Plan was originally established as
a restatement and amendment of the Tesoro Executive Post Retirement Benefit Plan
and Tesoro Executive Death Benefit Plan, and subsequently amended and restated,
effective January 1, 2005. The Plan was most recently amended and restated,
effective January 1, 2009 (except as otherwise specifically noted herein), and
is intended to conform to the requirements of Section 409A of the Code, together
with the Regulations, and is intended to qualify as an unfunded plan maintained
primarily for the purpose of providing benefits for a select group of management
and highly compensated employees of the Company and its Subsidiaries. The Plan
is hereby amended and restated, effective August 1, 2017, to incorporate a prior
amendment, to reflect a change in the name of the Company and to make such other
changes deemed appropriate.
 
SECTION I
DEFINITIONS
1.1
"Affiliate" means each entity that would be considered a single employer with
the Company under Section 414(b) or Section 414(c) of the Code, except that the
phrase "at least 50%" shall be substituted for the phrase "at least 80%" as used
therein.

1.2
"Aggregated Plan" means all agreements, methods, programs and other arrangements
that are aggregated with this Plan under Section 1.409A-1(c) of the Regulations.

1.3
"Basic Compensation" shall have the meaning of such term, as set forth in the
Andeavor Pension Plan (formerly known as the “Tesoro Corporation Retirement
Plan”), as in effect on the date of a Participant's Retirement, but determined
without regard to any compensation limits imposed by the Code, and, further
provided, a normal bonus otherwise includible as Basic Compensation shall be
credited in the calendar year in which such bonus is earned and not in the
calendar year when paid, if different.

1.4
"Beneficiary" means the person or legal entity designated in writing by a
Participant to receive, after his death, any death benefits provided by the
Plan. If no designation is in effect at the time of the Participant's death, or
if no designated person shall survive the Participant, the Beneficiary shall be
the Participant's estate.

1.5
"Board" means the Board of Directors of the Company.

1.6
"Change in Control" means (i) there shall be consummated (A) any consolidation
or merger of Company in which Company is not the continuing or surviving
corporation or pursuant to which shares of Company's common stock would be
converted into cash, securities or



2017 Restatement    1

--------------------------------------------------------------------------------





other property, other than a merger of Company where a majority of the board of
directors of the surviving corporation are, and for a one-year period after the
merger continue to be, persons who were directors of Company immediately prior
to the merger or were elected as directors, or nominated for election as
director, by a vote of at least two-thirds of the directors then still in office
who were directors of Company immediately prior to the merger, or (B) any sale,
lease, exchange or transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of Company, or (ii) the
shareholders of Company shall approve any plan or proposal for the liquidation
or dissolution of Company, or (iii) (A) any "person" (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934), other than
Company or a Subsidiary thereof or any employee benefit plan sponsored by
Company or a Subsidiary thereof, shall become the beneficial owner (within the
meaning of Rule 13c-3 under the Securities Exchange Act of 1934) of securities
of Company representing 35 percent or more of the combined voting power of
Company's then outstanding securities ordinarily (and apart from rights accruing
in special circumstances) having the right to vote in the election of directors,
as a result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, and (B) at any time during a period of
one-year thereafter, individuals who immediately prior to the beginning of such
period constituted the Board shall cease for any reason to constitute at least a
majority thereof, unless election or the nomination by the Board for election by
Company's shareholders of each new director during such period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period.
1.7
"Chief Executive Officer" means the Chief Executive Officer of the Company.

1.8
"Code" means the Internal Revenue Code of 1986, as amended from time to time.

1.9
"Committee" means, prior to August 1, 2017, the Tesoro Corporation Employee
Benefits Committee and, effective August 1, 2017, the Andeavor Employee Benefits
Committee or such other committee designated by the Compensation Committee of
the Board to discharge the duties of the Committee hereunder.

1.10
"Company" means, prior to August 1, 2017, Tesoro Corporation, a Delaware
corporation, and, effective August 1, 2017, Andeavor, a Delaware corporation, or
any successor thereto.

1.11
"Disabled" or "Disability" means that a Participant is entitled to benefits
under the long-term disability plan of the Company or an Affiliate.

1.12
"Distribution Schedule" means the method of distributions elected (or deemed
elected) by a Participant, which method may be either a lump sum payment or an
annuity, pursuant to which distribution of the Participant's benefit hereunder
shall be made or shall commence. Such election shall be made at the time and in
the manner described in Section 3.2 hereof and shall be subject to the
provisions thereof.

1.13
"Early Retirement Date" means the date on which a Participant has either: (i)
both attained age 55 and is credited with at least 5 years of Service or (ii)
attained age 50 and is credited



2017 Restatement    2

--------------------------------------------------------------------------------





with at least eighty (80) points, with points credited for this purpose by
adding the aggregate of a Participant's age and Service, each of which shall be
determined in years and completed months rather than completed years only, and
including "deemed years of age" granted pursuant to an employment agreement,
change in control agreement, separation agreement or any other agreement between
a Participant and the Company or an Affiliate.
1.14
"Earnings" shall mean the amount determined by dividing a Participant's
aggregate Basic Compensation for the three (3) calendar years out of the last
seven (7) calendar years (including the year of such Participant's Retirement)
for which the Participant’s Basic Compensation was the greatest by the number of
full calendar months of employment during such three (3)-calendar year period.

1.15
"Funded Plan" means the prior Tesoro Petroleum Corporation Funded Executive
Security Plan. All benefits under the Funded Plan have been completely
distributed and no additional benefits will be accrued or payable thereunder.

1.16
"Lump Sum Interest Rate" means the discount rate used for the Company's
financial disclosure purposes under Financial Accounting Standards Statement No.
158 for the December 31 prior to or coincident with the Participant's Retirement
Date.

1.17
"Lump Sum Mortality Table" means the mortality table used for the Company's
financial disclosure purposes under Financial Accounting Standards Statement No.
158 for the December 31 prior to or coincident with the Participant's Retirement
Date. For this purpose, the mortality table will be a unisex table based on 95%
of the male rates and 5% of the female rates.

1.18
"Other Retirement Income" means the retirement income payable to a Participant
from the following sources and assumed to commence at the earliest date possible
coincident with or immediately following the Participant's Retirement Date:

•
Qualified and nonqualified retirement benefits from a prior employer of the
Participant if said prior employer or employer facility was acquired by or
merged into the Company or any Affiliate at any time and benefit service with
the prior employer is recognized by the Company for any retirement plan,
qualified or nonqualified, pursuant to the terms of an acquisition agreement or
as otherwise provided under a separate agreement with the Company or an
Affiliate.

•
Social Security Benefit as defined in Section 1.28 hereof.

1.19
"Participant" means an officer of the Company or an Affiliate with the title of
Senior Vice President or above who is recommended for participation by the Chief
Executive Officer and approved by the Compensation Committee of the Board as
eligible to participate.

1.20
"Pension Plan" means, prior to August 1, 2017, the Tesoro Corporation Retirement
Plan, as amended from time to time and, effective August 1, 2017, the Andeavor
Pension Plan, as amended from time to time.



2017 Restatement    3

--------------------------------------------------------------------------------





1.21
"Pension Plan Benefit" means the amount of monthly benefit payable from the
Pension Plan to a Participant in the form of a straight life annuity and assumed
to commence at the earliest date possible coincident with or immediately
following the Participant's Retirement Date.

1.22
"Plan" means, prior to August 1, 2017, the Tesoro Corporation Amended and
Restated Executive Security Plan, effective January 1, 2009 (except as otherwise
specifically noted herein), and, effective August 1, 2017, the Andeavor
Executive Security Plan, as may be amended from time to time.

1.23
"Regulations" means the Treasury Regulations promulgated under the Code.

1.24
"Retirement" means a Participant's Separation from Service on or after the
earlier of: (i) his Early Retirement Date or (ii) a Change in Control.

1.25
"Retirement Date" means the date of a Participant's Retirement.

1.26
"Separation from Service" means a reasonably anticipated permanent reduction in
the level of bona fide services performed by the Participant for the Company and
its Affiliates to 20% or less of the average level of bona fide services
performed by the Participant for the Company and its Affiliates (whether as an
employee or an independent contractor) in the immediately preceding thirty-six
(36) months (or the full period of service to the Company and its Affiliates if
the Participant has been providing services to the Company and its Affiliates
for fewer than thirty-six (36) months). The determination of whether a
Separation from Service has occurred shall be made by the Committee in
accordance with the provisions of Section 409A of the Code and the Regulations
promulgated thereunder.

1.27
"Service" means a Participant's "Vesting Service," as such term is defined in
the Pension Plan, but calculated in years and completed months rather than
completed years only, and including "deemed service" granted pursuant to an
employment agreement, change in control agreement, separation agreement or any
other agreement between a Participant and the Company or an Affiliate.

1.28
"Social Security Benefit" means the monthly primary insurance amount estimated
by the Committee to be payable to the Participant at age 65 under the federal
Social Security Act, provided, however, that:

(a)
the Social Security Benefit for a Participant who terminates employment prior to
age 65 will be calculated assuming:

(i)
the Participant will not receive any future wages which would be treated as
wages for purposes of the federal Social Security Act, and

(ii)
the Participant will elect to begin receiving his Social Security Benefit as of
the earliest age then allowable under said Social Security Act, or if later, at
actual date of Retirement.



2017 Restatement    4

--------------------------------------------------------------------------------





(b)
the Social Security Benefit, once calculated, will be frozen as of the date the
Participant terminates employment.

1.29
"Subsidiary" means any entity in which the Company owns or otherwise controls,
directly or indirectly, stock or other ownership interests having the voting
power to elect a majority of the board of directors, or other governing group
having functions similar to a board of directors, as determined by the
Committee.

The masculine gender, where appearing in the Plan, will be deemed to include the
feminine gender, and the singular may include the plural, unless the context
clearly indicates to the contrary.
SECTION II
ELIGIBILITY FOR BENEFITS
2.1
Each Participant is eligible to receive a benefit under this Plan upon his
Retirement. Such benefit shall commence as provided in Section 4.1 hereof.
Except as provided in Section V hereof, no benefit is payable hereunder in the
event of a Participant's Separation from Service prior to Retirement except in
the event of such Participant's Disability, as provided in Section 2.2 below, or
a Change in Control, as provided in Section 4.5 below.

2.2
In the event a Participant becomes Disabled while in the active employment of
the Company or an Affiliate and eligible to participate hereunder, he shall be
entitled to the retirement benefit determined under Section 3.1 payable on the
first day of the month following the date on which such Participant has both
attained the age of 65 and is credited with at least 5 years of Service, but
based upon the Service the Participant would have accrued had he remained in
active employment until such date and continued at the same rate of Earnings
until that date. Notwithstanding the foregoing, no Participant shall be entitled
to credit for Service after the date on which such Participant is no longer
considered Disabled.

2.3
Notwithstanding anything herein to the contrary, if a Participant who is
receiving, or may be entitled to receive, a benefit hereunder, engages in
competition with the Company (without prior authorization given by the Committee
in writing) or is discharged for cause, or performs acts of willful malfeasance
or gross negligence in a matter of material importance to the Company, payments
thereafter payable hereunder to such Participant or such Participant's
Beneficiary will, at the discretion of the Committee, be forfeited and the
Company will have no further obligation hereunder to such Participant or
Beneficiary.

SECTION III
AMOUNT AND FORM OF RETIREMENT BENEFIT
3.1
The monthly retirement benefit under this Plan will equal 4% of Earnings times
the first 10 years of Service, plus 2% of Earnings times the next 10 years of
Service, plus 1% of Earnings times the next 10 years of Service, actuarially
reduced by seven percent (7%) per year from age sixty (60) for Participants who
have not attained age 55 with ten (10) years of Service by December 31, 2005 and
who retire prior to age sixty (60), and offset by any Pension Plan Benefit and
any Other Retirement Income. Notwithstanding the foregoing, no credit will



2017 Restatement    5

--------------------------------------------------------------------------------





be included under this Plan formula for Service in excess of 30 years. The
amount payable under this Plan shall also be reduced by the amount of the vested
Basic Pension paid or payable under the Funded Plan (without regard to whether a
smaller, adjusted amount is in fact paid from such Funded Plan after retirement
because of prior distributions made from such Funded Plan to enable the
Participant to pay taxes resulting from his participation in such Funded Plan).
3.2
Each Participant may, within thirty (30) days of the date on which he is
notified of his eligibility to participate in the Plan, irrevocably elect the
Distribution Schedule pursuant to which benefits hereunder will be paid, subject
to the restrictions of the Plan. The Participant's election shall become
effective immediately following the Committee’s receipt of the Participant’s
executed participation agreement. A Participant's failure to elect a
Distribution Schedule in accordance with this Section 3.2 shall be deemed an
election by the Participant to receive his benefits hereunder in the form of a
single life annuity, payable for the Participant's lifetime, unless the
Participant elects an actuarially equivalent life annuity, as provided below.
The Participant’s election (or deemed election) shall become irrevocable as of
the last day of the 30-day period during which the Participant is permitted to
make an election in accordance with this Section 3.2, except as provided below.
If a Participant has timely elected an annuity form of payment, or if the
Participant has failed to elect a Distribution Schedule, resulting in a deemed
election of a single life annuity, the benefit determined under this Plan will
be paid in the form of a single life annuity, payable for the Participant's
lifetime, unless, prior to the date on which an annuity payment has been made,
and within the time and in the manner determined by the Committee, the
Participant elects an actuarially equivalent life annuity, within the meaning of
Section 1.409A-2(b)(2)(ii) of the Regulations. Subject to the preceding
sentence. actuarially equivalent life annuities shall be calculated by using the
applicable actuarial assumptions set forth in the Pension Plan. The actuarially
equivalent life annuity forms available hereunder shall be those forms of life
annuity set forth in the Pension Plan as in effect on the date of the
Participant's Separation from Service. Lump sum amounts shall be determined by
using the Lump Sum Interest Rate and the Lump Sum Mortality Table.

3.3
Notwithstanding any provision herein to the contrary, effective December 12,
2008, each Participant who is actively employed by the Company or an Affiliate
and who remains actively employed through the 31st day of December, 2008, may
elect to modify an existing election (or deemed election) provided that such
election: (i) may apply only to amounts that would not otherwise be payable in
2008, (ii) may not cause an amount to be paid in 2008 that would not otherwise
be payable in 2008, (iii) shall be made no later than December 31, 2008 and
prior to such earlier date as may be established by the Committee, and (iv)
shall be made in the manner and subject to such restrictions as shall be
determined by the Committee. If a Participant modifies an election (or deemed
election) pursuant to this Section 3.3 and thereby elects a lump sum form of
payment, such Participant will not later be eligible to elect an actuarially
equivalent life annuity form of payment.



2017 Restatement    6

--------------------------------------------------------------------------------





SECTION IV
PAYMENT OF RETIREMENT BENEFITS
4.1
Benefits payable in accordance with Section III will be calculated as of the
first day of the month next following the month of the Participant's Retirement
and shall commence, or in the case of a lump sum payment, be distributed in full
on the first day of the seventh (7th) calendar month beginning after the
Participant's Retirement Date. Benefits payable in the form of an annuity will
continue to be paid on the first day of each succeeding month. The last such
payment will be on the first day of the month in which the retired Participant
dies unless another annuity form of payment that contemplates payments made
subsequent to the Participant's death, is elected in accordance with Section
3.2. The first payment will include all amounts that would otherwise have been
paid during the period commencing on the first day of the month next following
the month of the Participant's Retirement and ending on such payment date, plus
interest on such amounts for such period, which interest shall be calculated
using the Lump Sum Interest Rate in effect on the date of the Participant's
Retirement.

4.2
The Company shall be liable for all benefits due the Participants under the
Plan.

4.3
Under all circumstances, the rights of the Participants to the assets held in a
rabbi trust, if any, created with respect to the Plan shall be no greater than
the rights expressed in this Plan. Nothing contained in the trust agreement
which creates any such rabbi trust shall constitute a guarantee by the Company
that the amounts transferred by it to the trust shall be sufficient to pay any
benefits under the Plan or would place the Participant in a secured position
ahead of judgment and/or general creditors should the Company become insolvent
or bankrupt. Any trust agreement established with respect to the Plan must
specifically set out these principles so it is clear in the trust agreement that
the Participants are only unsecured general creditors of the Company with
respect to their benefits under the Plan.

4.4
The Plan is only a general corporate commitment and each Participant must rely
upon the general credit of the Company for the fulfillment of its obligations
under the Plan. Under all circumstances the rights of Participants to any asset
held by the Company shall be no greater than the rights expressed in this Plan.
Nothing contained in this Plan shall constitute a guarantee by the Company that
the assets of the Company will be sufficient to pay any benefits under the Plan
or would place the Participant in a secured position ahead of general creditors
and judgment creditors of the Company. Though the Company may establish or
become a signatory to a rabbi trust to accumulate assets to help fulfill its
obligations, the Plan and any trust created, shall not create any lien, claim,
encumbrance, right, title or other interest of any kind in any Participant in
any asset held by the Company, contributed to any trust created, or otherwise be
designated to be used for payment of any of its obligations created in this
agreement. No specific assets of the Company have been or will be set aside, or
will be transferred to a trust or will be pledged for the performance of the
Company's obligations under the Plan which would remove those assets from being
subject to the general creditors and judgment creditors of the Company.
Notwithstanding the preceding provisions of this Section 4.4 to the contrary,
upon a Change in Control, the Company shall, as soon



2017 Restatement    7

--------------------------------------------------------------------------------





as possible following the Change in Control, make an irrevocable contribution to
the rabbi trust previously established, or if not so established, to a newly
created rabbi trust, in an amount that is sufficient to pay each Plan
Participant or Beneficiary the benefits to which each Plan Participant or
Beneficiary would be entitled pursuant to the terms of the Plan as of the date
on which the Change in Control occurred.
4.5
Upon a Change in Control, each Participant's benefit hereunder shall be
immediately vested. Payment of such benefit shall commence as of the first day
of the seventh (7th) calendar month following the later of such Participant's
Separation from Service or Early Retirement Date. Benefits will continue to be
paid on the first day of each succeeding month. The last payment will be on the
first day of the month in which the Participant dies unless another form of
payment is elected in accordance with Section 3.2 hereof. The first payment will
include all amounts that would otherwise have been paid during the period
commencing on the first day of the month next following the month of the later
of the Participant's Separation from Service or Early Retirement Date.

4.6
It is intended that this Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.

4.7
Notwithstanding any provision of this Section IV to the contrary, the benefits
payable hereunder may, to the extent expressly provided in this Section 4.7, be
paid prior to or later than the date on which they would otherwise be paid to
the Participant.

(a)
Distribution in the Event of Income Inclusion Under Code Section 409A. If any
portion of a Participant's benefit hereunder is required to be included in
income by the Participant prior to receipt due to a failure of this Plan or any
Aggregated Plan to comply with the requirements of Section 409A of the Code or
the Regulations, the Committee may determine that such Participant shall receive
a distribution from the Plan in an amount equal to the portion of his or her
benefit required to be included in income as a result of the failure of the Plan
or any Aggregated Plan to comply with the requirements of Section 409A of the
Code or the Regulations.

(b)
Distribution Necessary to Satisfy Applicable Tax Withholding. If the Company is
required to withhold amounts to pay the Participant’s portion of the Federal
Insurance Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a)
or 3121(v)(2) with respect to amounts that are or will be paid to the
Participant under the Plan before they otherwise would be paid, the Committee
may determine that such Participant shall receive a distribution from the Plan
in an amount equal to the lesser of: (i) the amount of the Participant's benefit
hereunder or (ii) the aggregate of the FICA taxes imposed and the income tax
withholding related to such amount.

(c)
Delay for Payments in Violation of Federal Securities Laws or Other Applicable
Law. In the event the Company reasonably anticipates that the payment of
benefits as specified hereunder would violate Federal securities laws or other
applicable law, the Committee may delay the payment of such benefit hereunder
until the earliest



2017 Restatement    8

--------------------------------------------------------------------------------





date at which the Company reasonably anticipates that the making of such payment
would not cause such violation.
(d)
Delay for Insolvency or Compelling Business Reasons. In the event the Company
determines that the making of any payment of benefits on the date specified
hereunder would jeopardize the ability of the Company to continue as a going
concern, the Committee may delay the payment of such benefits until the first
calendar year in which the Company notifies the Committee that the payment of
benefits would not have such effect.

(e)
Administrative Delay in Payment. The payment of benefits hereunder shall begin
at the date specified in accordance with the provisions of the foregoing
paragraphs of this Section IV; provided that, in the case of administrative
necessity, the payment of such benefits may be delayed up to the later of the
last day of the calendar year in which payment would otherwise be made or the
15th day of the third calendar month following the date on which payment would
otherwise be made. Further, if, as a result of events beyond the control of the
Participant (or following the Participant's death, the Participant's
Beneficiary), it is not administratively practicable for the Committee to
calculate the amount of benefits due to the Participant as of the date on which
payment would otherwise be made, the payment may be delayed until the first
calendar year in which calculation of the amount is administratively
practicable.

(f)
No Participant Election. Notwithstanding the foregoing provisions, if the period
during which payment of benefits hereunder will be made occurs, or will occur,
in two calendar years, the Participant shall not be permitted to elect the
calendar year in which the payment shall be made.

SECTION V
PRE-RETIREMENT DEATH BENEFITS
5.1
If a Participant should die before Retirement, the Beneficiary will receive the
greatest of (1), (2) and (3) where (1) is the Participant's benefit hereunder
calculated as of his date of death and payable for the life of the Beneficiary
as a single life annuity, (2) is a benefit payable for the life of the
Beneficiary as a single life annuity equal to the Actuarial Equivalent of 400%
of the amount of the Participant's rate of annual base pay determined as of the
December 1 immediately preceding the Participant's date of death, and (3) is the
benefit the Participant would have received under Section 2.2 hereof if he had
been determined to be Disabled on the date of his death (but payable immediately
and reduced as provided in Section 3.1 hereof) and payable for the life of the
Beneficiary as a single life annuity. "Actuarial Equivalence" as such term is
used in this Section 5.1, shall be determined in accordance with Section
1.409A-2(b)(2)(ii) of the Regulations and, subject to the foregoing, shall be
calculated by using the applicable actuarial assumptions set forth in the
Pension Plan.



2017 Restatement    9

--------------------------------------------------------------------------------





5.2
A Beneficiary's pre-retirement death benefit will be payable in accordance with
the Participant's Distribution Schedule; provided, however, that a Participant's
failure to elect a Distribution Schedule in accordance with Section 3.2 hereof
shall be deemed an election by the Participant for the pre-retirement death
benefit hereunder to be paid in the form of a single life annuity. If a
Participant has timely elected an annuity form of payment, or if the Participant
has failed to elect a Distribution Schedule, resulting in a deemed election of a
single life annuity, the pre-retirement death benefit will be paid in the form
of a single life annuity, payable for the Beneficiary's lifetime, unless, prior
to the date on which an annuity payment has been made, and within the time and
in the manner determined by the Committee, the Beneficiary elects an actuarially
equivalent life annuity, within the meaning of Section 1.409A-2(b)(2)(ii) of the
Regulations. Subject to the preceding sentence, actuarially equivalent life
annuities shall be calculated by using the applicable actuarial assumptions set
forth in the Pension Plan. The actuarially equivalent life annuity forms
available hereunder shall be those forms of life annuity set forth in the
Pension Plan as in effect on the date of the Participant's death. Lump sum
amounts shall be determined by using the Lump Sum Interest Rate and the Lump Sum
Mortality Table. Distribution of a Participant's pre-retirement death benefit
will commence or, in the case of a lump sum payment, will be made in full within
sixty (60) days of the date of the Participant's death.

5.3
Amounts otherwise payable under this Section will be reduced by any amount
previously funded through any trust designated for retirement and death benefits
from this Plan, and by the amount of any death benefit payable under the Funded
Plan.

SECTION VI
CLAIMS PROCEDURES
6.1
Claims for Benefits. The Committee shall determine the rights of any Participant
to any deferred compensation benefits hereunder. Any Participant who believes
that he has not received the deferred compensation benefits to which he is
entitled under the Plan may file a claim in writing with the Committee. The
Committee shall, no later than 90 days after the receipt of a claim (plus an
additional period of 90 days if required for processing, provided that notice of
the extension of time is given to the claimant with the first 90-day period),
either allow or deny the claim in writing.

A denial of a claim by the Committee, wholly or partially, shall be written in a
manner intended to be understood by the claimant and shall include:
(a)
the specific reasons for the denial;

(b)
specific reference to pertinent Plan provisions on which the denial is based;

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and



2017 Restatement    10

--------------------------------------------------------------------------------





(d)
an explanation of the claim review procedure and the time limits applicable to
such procedures, including a statement of the claimant's right to bring a civil
action under Section 502(a) of ERISA.

6.2
Appeal Provisions. A claimant whose claim is denied (or his duly authorized
representative) may within 60 days after receipt of denial of a claim file with
the Committee a written request for a review of such claim. If the claimant does
not file a request for review of his claim within such 60-day period, the
claimant shall be deemed to have acquiesced in the original decision of the
Committee on his claim, the decision shall become final and the claimant will
not be entitled to bring a civil action under Section 502(a) of ERISA. If such
an appeal is so filed within such 60-day period the Company (or its delegate)
shall conduct a full and fair review of such claim. During such review, the
claimant (or the claimant's authorized representative) shall be given the
opportunity to review all documents that are pertinent to his claim and to
submit issues and comments in writing.

The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within 60
days after the receipt of the request for review (unless special circumstances
require an extension of up to 60 additional days, in which case written notice
of such extension shall be given to the claimant prior to the commencement of
such extension). Such decision shall be written in a manner intended to be
understood by the claimant, shall state the specific reasons for the decision
and the specific Plan provisions on which the decision was based and shall, to
the extent permitted by law, be final and binding on all interested persons.
SECTION VII
MISCELLANEOUS
7.1
The Board, or its delegate, may, in its sole discretion, terminate, suspend or
amend this Plan at any time, in whole or in part. However, the termination,
amendment or suspension of this Plan will not operate to decrease the benefit of
(i) a retired Participant, (ii) a Participant who has reached his Early
Retirement Date, or (iii) a Beneficiary who is entitled to receive a
pre-retirement death benefit hereunder.

To the extent provided by the Board or its delegate, the Plan may be liquidated
following a termination under any of the following circumstances:
(a)
the termination and liquidation of the Plan within twelve (12) months of a
complete dissolution of the Company taxed under Section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A);
provided that the amounts deferred under this Plan are included in the
Participants' gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received): (i) the calendar year in which the Plan is terminated; (ii) the first
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.



2017 Restatement    11

--------------------------------------------------------------------------------





(b)
the termination and liquidation of the Plan pursuant to irrevocable action taken
by the Company within the thirty (30) days preceding or the twelve (12) months
following a change of control within the meaning of Section 409A of the Code;
provided that all Aggregated Plans are terminated and liquidated with respect to
each Participant that experienced such change of control, so that under the
terms of the termination and liquidation, all such Participants are required to
receive all amounts of deferred compensation under this Plan and any other
Aggregated Plans within twelve (12) months of the date the Company irrevocably
takes all necessary action to terminate and liquidate this Plan and such other
Aggregated Plans;

(c)
the termination and liquidation of the Plan, provided that: (i) the termination
and liquidation does not occur proximate to a downturn in the Company's
financial health; (2) the Company terminates and liquidates all Aggregated
Plans; (3) no payments in liquidation of this Plan are made within twelve (12)
months of the date the Company irrevocably takes all necessary action to
terminate and liquidate this Plan, other than payments that would be payable
under the terms of this Plan if the action to terminate and liquidate this Plan
had not occurred; (4) all payments are made within twenty four (24) months of
the date on which the Company irrevocably takes all action necessary to
terminate and liquidate this Plan; and (5) the Company does not adopt a new
Aggregated Plan at any time within three (3) years following the date on which
the Company irrevocably takes all action necessary to terminate and liquidate
the Plan.

Notwithstanding the foregoing, the Plan shall automatically terminate, without
further action of the Company, upon Insolvency of the Company. For this purpose,
Insolvency shall mean the inability of the Company to continue as a going
concern.
7.2
Notwithstanding any provision of the Plan to the contrary, the Committee may at
any time (without the consent of any Participant) modify, amend or terminate any
or all of the provisions of this Plan to the extent necessary to conform the
provisions of the Plan with Section 409A of the Code, regardless of whether such
modification, amendment or termination of this Plan shall adversely affect the
rights of a Participant under the Plan.

7.3
Nothing contained herein will confer upon any Participant the right to be
retained in the service of the Company, nor will it interfere with the right of
the Company to discharge or otherwise deal with a Participant without regard to
the existence of this Plan.

7.4
No benefit under this Plan shall be assignable or subject to any manner of
alienation, sale, transfer, claims of creditors, pledge, attachment or
encumbrances of any kind.

7.5
The Committee may adopt rules and regulations to assist it in the administration
of the Plan and may delegate such of its duties hereunder as it may deem
advisable.

7.6
This Plan is established under and will be construed according to the laws of
the State of Texas.



2017 Restatement    12

--------------------------------------------------------------------------------





7.7
The effective date of this amended and restated Plan, as signed this 28th day of
July, 2017, is August 1, 2017 (except as otherwise specifically noted herein).



ANDEAVOR (or, prior to August 1, 2017, TESORO CORPORATION)






By: /s/ Rob Patterson                    
Rob Patterson
Vice President, Compensation & Benefits






2017 Restatement    13